DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’, filed on 27 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-38, 40, 45, and 47 are canceled.
	Claims 39, 42, 44, 48, 49, 53, and 56-58 are amended.
	Claims 60-64 are added and are deemed to be directed to the elected method for modifying a target sequence in a bacterial host cell.
	Accordingly, claims herein under examination are claims 39, 41-44, 46, and 48-64.
 
Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 27 October 2020, has been fully considered.
Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraphs [000145], [000150], [000249], and [000484] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(a), Lack of Written Description’
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’ (page 7), filed on 27 October 2020, alleges/argues the limitation “wherein the first phage comprises capsid proteins of a wild-type phage, wherein the wild-type phage comprises rinA, terS and terL genes” is deleted from claim 39.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.



Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 103, Gomaa et al. further in view of WO 2014/124226 (Bikard) and U.S. Patent Application Publication No. 2015/140001 (Lee), and Deghorain’
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’ (pages 7-9), filed on 27 October 2020, alleges/argues none of Gomaa, Bikard, Lee, and Deghorian, either singly or in combination, teaches or suggests a method of modifying a target sequence in a bacterial host cell by infecting the host cell with a phage comprising an engineered nucleic acid for producing a HM-crRNA, wherein the phage expresses a holin and/or an endolysin for host cell lysis.  Insofar as neither Gomaa, Bikard, Lee, and Deghorian specifically states the expression of holin and/or an endolysin by the phage and in light of a new search identifying applicable art to the amended claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn. 

Response to Allegations/Arguments directed to ‘Double Patenting, U.S. Patent No. 10,624,349’, ‘Double Patenting, U.S. Patent No. 10,463,049’, ‘Double Patenting, U.S. Patent No. 10,582,712’
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’ (pages 9-11), filed on 27 October 2020, alleges/argues U.S. Patent No. 10,624,349; U.S. Patent No. 10,463,049; and U.S. Patent No. 10,582,712 are silent about a method of modifying a target sequence in a bacterial host cell by infecting the host cell with a phage comprising an engineered nucleic acid for producing a HM-crRNA, wherein the phage expresses a holin and/or an endolysin for host cell lysis, as required by the amended claims.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 41-44, 46, and 48-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 39, 41-44, 46, and 48-64 recite the limitation “wherein the host cell is killed…” which is considered vague and indefinite in light of the recitation “A method for modifying a target sequence in a bacterial host cell…” found in the preamble of independent claim 39.  The preamble is considered to imply that the bacterial host cell that is to be modified is to be maintained/alive after modification rather than being “killed” and, thus, the above limitation is confusing as to the intended scope encompassed by the claims.  It should be recognized that the currently recited preamble for the examined invention is considered wholly different from an invention that in its preamble recites “A method for the production of a modified target sequence from a bacterial host cell”.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Claims 39, 41-44, 46, and 48-64 recite the limitation “wherein the phage expresses a holin and/or an endolysin for host cell lysis; (b) producing the HM-crRNA in the host cell” which is considered vague and indefinite.  Specifically, the limitation “the phage expresses a holin and/or an endolysin for host cell lysis” (e.g., phage is in the lytic stage) and, thus, it is unclear if the production of the HM-crRNA can occur because of the expression of a holin and/or an endolysin causes the lysis of the host cell.  It should be noted that the claims do not provide for any regulation of the expression of a holin and/or an endolysin for the lysis of the host cell (e.g., lysogenic stage to lytic stage).   Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claims 39, 41-44, 46, and 48-64 recite the amended limitation “wherein the host cell is killed or growth of the host cell is inhibited” which is considered vague and indefinite.  In particular, it is unclear which/what element(s) result in the killing of the host cell or in the via the lysis?  With respect to the inhibition of the growth of the host cell, it is unclear whether such inhibition is by way of host modifying crRNA (HM-crRNA)  or by some other non-recited mechanism/element.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failing to Further Limit
Amended claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 is amended to recite the limitation “wherein in step (a) the host cell is comprised by a mixed population of microbiota bacteria, wherein the mixed population comprises E. coli and L. bacteria”.  However, claim 39, which claim 48 directly depends from, is recites “a host cell” (i.e., individualized type) rather than a mixed population and, thus, the 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2015/0132263
Claims 39, 41-44, 46, 48-60, 62, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0132263 (see attached ‘PTO-892’; herein “USPGPUB ‘263”).
	USPGPUB ‘263 discloses methods utilizing engineered bacteriophages to effect genomic disruption or targeted gene disruption in prokaryotes (Abstract).
	Regarding claims 39, 43, 52, 58, and 63, USPGPUB ‘263 provides for the delivery and production of CRISPR/Cas system components (e.g., crRNA, Cas nuclease, guide RNA, tracrRNA, Caudovirales) to target sequences (e.g., chromosomal) within a host cell  to kill or restrict growth (Paragraphs [0009], [0017], [0019], [0036]-[0044], [0045]-[0059], [0109]-[0111], [0117], [0119], and [0126]).  With respect to the limitation “wherein the phage expresses a holin and/or an endolysin for host cell lysis”, Catalao et al. (Diversity in bacterial lysis systems: bacteriophages show the way. July 2013. FEMS Microbiology Reviews. Vol. 37, Issue 4, pages 554-571; see attached ‘PTO-892’), Wang et al. (Holins: The Protein Clocks of Bacteriophage Infections. 2000. Annu. Rev. Microbiol. Vol. 54, pages 799-825; see attached ‘PTO-892’), and Young et al. (Holins: form and function in bacteriophage lysis. 1995. FEMS Microbiology Reviews. Vol. 17, pages 191-205; see attached ‘PTO-892’), evidences such naturally/essential expression in various bacteriophages (e.g., λ phage) during the lytic stage.
	Regarding claims 41, 42, 50, and 51, USPGPUB ‘263 provides for the utilization of various types of Cas to the disclosed methods, such as Cas9, Type I, II, and III (Paragraphs [0009], [0043], [0047], and [0117]).
	Regarding claim 46, USPGPUB ‘263 provides for the bacteriophage to comprise an origin of replication and a packaging site (Paragraphs [0117]-[0119]).
	Regarding claims 44, 48, 53, 59, 60, and 62, USPGPUB ‘263 provides for the delivery of the disclosed bacteriophages to various types of host cells, such as E. coli, L. bacteria, Klebsiella, Pseudomonas aeruginosa, Helicobacter pylori, Salmonella, Staphylococcus aureus, etc. (Paragraphs [0022]-[0031]).  It should be noted that Cas is considered endogenous to the various host cells provided for by USPGPUB ‘263 and the instant specification acknowledges Cas is found in such cells (Paragraph [0015]; also see Example 6).

Regarding claims 54-57, USPGPUB ‘263 provides for the utilization of a CRISPR-array to target multiple sequences (Paragraph [0007]).
	Accordingly, USPGPUB ‘263 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2015/0132263 further in view of U.S. Patent Application Publication 2011/0143997
Claims 39, 41-44, 46, and 48-64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0132263 (see attached ‘PTO-892’; herein “USPGPUB ‘263”) as applied to claims 39, 41-44, 46, 48-60, 62, and 63 above, and further in view U.S. Patent Application Publication 2011/0143997 (see attached ‘PTO-892’; herein “USPGPUB ‘997”).
USPGPUB ‘263 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 102’.  While USPGPUB ‘263 does teach methods utilizing engineered bacteriophages to effect genomic disruption or targeted gene disruption in prokaryotes comprising a CRISPR/Cas system, USPGPUB ‘263 fails to specifically teach the utilization of other bacteriophages beyond the lamba phage USPGPUB ‘997 resolves the deficiencies of USPGPUB ‘263, wherein USPGPUB ‘997 discloses various phages and corresponding bacterial host cells.
	Regarding claims 61 and 64, USPGPUB ‘997 provides for the pairing of phages (e.g., Twort, P68, T7, etc.) and corresponding bacterial hosts (Paragraphs [0080]-[0081]; Table 1 (spanning pages 6-11).
In view of the teachings of USPGPUB ‘263 and USPGPUB ‘997 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized any of the bacteriophages for a corresponding host cell as disclosed in USPGPUB ‘997 in the methods utilizing engineered bacteriophages to effect genomic disruption or targeted gene disruption in prokaryotes comprising a CRISPR/Cas system of USPGPUB ‘263, since USPGPUB ‘263 provides one in the art some teaching, suggestion, or motivation to utilize any number of bacteriophages, wherein USPGPUB ‘263 states:
“Bacteriophages of the disclosure can be any bacteriophage that infects a host cell as described in Section 6.2, below. In some embodiments, the host cell is an Escherichia coli (E. coli) cell, and the bacteriophage is a lambda phage.” (Paragraph [0020])

Further, USPGPUB ‘263 and USPGPUB ‘997 are directed to the application of bacteriophages and, thus, are drawn to the same purpose and/or outcome.
.

Conclusion
No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636